Citation Nr: 1205795	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-31 684	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for right shoulder acromioclavicular degenerative arthritis with impingement syndrome.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  He was awarded the Vietnam Campaign Medal, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 RO decision.  It was previously remanded in September 2010 for further evidentiary development.  Such development having been accomplished, to the extent possible, it has been returned to the Board for further appellate review.

In the Board's September 2010 decision and remand, the Board also denied service connection for left ear hearing loss.  In October 2010, the veteran submitted what appears to be a medical opinion pertinent to this issue.  The opinion was not accompanied by any written argument or explanation as to the purpose for which it was submitted.  However, to the extent that the Veteran may be attempting to submit new and material evidence to reopen the Board's final denial, this matter is referred to the RO for appropriate action.  

In a supplemental claim for compensation received in November 2010, the Veteran specifically requested an increased disability rating for peripheral neuropathy of both lower extremities; and service connection for a skin disability, high blood pressure, kidney disease, vision problems, and osteoporosis.  These claims are also referred to the RO for appropriate action.  


FINDING OF FACT

Right shoulder acromioclavicular degenerative arthritis with impingement syndrome did not initially manifest until many years after service and is not caused by or related to service-connected residuals of a fracture of the right clavicle.




CONCLUSION OF LAW

Right shoulder acromioclavicular degenerative arthritis with impingement syndrome was not incurred in service, or within one year of service, and was not proximately caused by or otherwise related to service-connected residuals of a fracture of the right clavicle.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Review of the claims file shows that the Veteran was provided with this information with regard to his claim in a letter of February 2009, prior to the initial adjudication of the claim.  
	
The Veteran's service treatment records, VA treatment records, private treatment records have been obtained.  In 2009, the veteran underwent a VA orthopedic examination.  38 C.F.R. § 3.159(c)(4). When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312   (2007). As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms.  The examiner considered all of the pertinent evidence of record, and provided a rationale for the opinion he rendered, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4).  

The Board remanded this matter in September 2010 to obtain records reflecting VA medical care that the Veteran reported having sought in the "early 1970s."  The Appeals Management Center (AMC) requested that the archives of the Milwaukee VA Medical Center be searched for any such records.  In correspondence of February 2011 the Medical Center certified that "there was nothing [relating to the Veteran] in the card file, no retired records, no records here, no records found."  In an April 2011 memorandum, the AMC concluded that any records pertaining to the Veteran were unavailable.  38 C.F.R. § 3.159(c)(2).  We observe, however, that the Veteran underwent a VA examination pertaining to his shoulder in August 1970 in conjunction with his successful claim for entitlement to service connection for residuals of a clavicle fracture.  The report of this examination remains in his claims file and has been reviewed by VA adjudicators and by the VA orthopedic examiner in connection with the instant claim.

We are satisfied that all relevant and obtainable evidence pertaining to the issues decided herein has been obtained.  All relevant records and contentions have been carefully reviewed.  Thus, the Board concludes that VA has satisfied its duties to notify and assist with regard to the issue adjudicated herein.  
	
Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When a chronic disease such as arthritis becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

The Veteran fractured his right clavicle during service and received treatment for it.  In a January 2009 written statement, he asserted that the fracture had not entirely healed when he was shipped to Vietnam, and that he believes he reinjured the shoulder climbing down a rope during an amphibious landing in Vietnam.  He filed a claim for service connection for residuals of the fracture upon his discharge from service.  Service connection was granted in an October 1970 decision, and a noncompensable disability rating was assigned at that time.  He now asserts that his currently-shown right shoulder acromioclavicular degenerative arthritis with impingement syndrome is secondary to the in-service fracture or that the arthritis with impingement syndrome represents a worsening or progression of the original condition.

Review of the Veteran's service treatment records reveals that the Veteran fell on his right arm during physical training in September 1966.  An X-ray study indicated a non-displaced fractured clavicle.  He was treated with a figure 8 bandage which he wore for two weeks.  A follow-up X-ray in October 1966 was interpreted as showing a good healing calus and good alignment.  No other information regarding his right clavicle or shoulder is reflected in his service treatment records other than a finding of clinically normal upper extremities during his January 1968 separation examination.  

A physician's certificate, dated in February 1969, indicates that the Veteran had pain in his right clavicle, cause undetermined.

As noted above, service connection was granted for residuals of the fracture in October 1970 and a noncompensable disability rating was assigned at that time.  In connection with this claim, the Veteran underwent a VA examination in August 1970.  The report of this examination shows that the Veteran reported having been off duty for three months at the time of the fracture in service.  He complained of "weakness" in his right upper extremity following the in-service fracture.  Upon clinical examination, there was no evidence of neurologic or vascular disorder in either upper extremity.  Examination of the clavicles, shoulder girdles, and the remainder of both upper extremities and the spinal column revealed no evidence of any abnormality except tendinitis over the insertion of the bicipital tendon on the coracoids process of the scapula on the right side.  No residuals of the fracture of the clavicle were found upon physical examination.  There was no atrophy of the musculature or limitation of motion, or abnormality of any of the joints found in either of the upper extremities, from shoulders and shoulder girls to, and including, the intrinsic musculature and digits of the hands.  X-ray studies were interpreted as showing a remote healed fracture of the right clavicle.  However, following a weight-bearing technique, there was a "very insignificant" radiographic difference in the acromioclavicular joints bilaterally, with the minimal disparity appearing "very slightly more on the right."  The examiner commented that the tenderness of the biceps tendon represented a bicipital tendinitis which was in no way related to the fracture of the clavicle.  The examiner concluded the report by rendering a diagnosis of a healed right clavicle fracture.

Although medical records dated from approximately 1998 to 2007 are of record, no medical evidence pertinent to the Veteran's physical condition between 1970 and 1998 are available for review.  The available records show that he was treated for an episode of bursitis involving his left shoulder in 1999, and that in 2007 he had complaints of pain involving his neck, left shoulder, and left arm, which was attributed to a herniated disc in his cervical spine.

Pursuant to this claim, the Veteran underwent a VA examination in January 2009.  He reported to the examiner that he had worn a sling for six weeks after the fracture in service.  The report of the examination reflects that the examiner reviewed the Veteran's service treatment records, as summarized above, and performed a clinical examination of the Veteran's right shoulder.  The veteran identified his current pain as involving his right shoulder and axilla.  Upon examination, there was no abnormality or tenderness over the right clavicle.  He had positive right shoulder impingement signs, and limited range of right shoulder motion.  X-ray studies showed no fracture or dislocation, but a slight deformity of the midshaft of the clavicle consistent with the prior fracture.  Moderate degenerative changes were present at the acromioclavicular joint with moderate superior and inferior osteophytes.  There was no unusual calcification in the region of the shoulder.  The examiner rendered diagnoses of 1) healed asymptomatic right clavicle fracture, and 2) right shoulder acromioclavicular degenerative arthritis and right shoulder impingement syndrome.  The examiner also commented that "a healed right clavicle fracture does not affect the right shoulder.  Therefore, his current right shoulder acromioclavicular degenerative arthritis and impingement syndrome which are causing all of his claimed symptoms for this increase exam[ination] were not caused by nor aggravated by his [service-connected] healed right clavicle."

In November 2010, the Veteran submitted a private physician opinion.  According to the opinion report, the opinion was formed after a review of the Veteran's medical records, although which records were reviewed are not specified, and a telephone conversation with the Veteran.  No doctor-patient relationship was established, according to the report.  The pertinent part of the opinion report is as follows:

Patient has a severe injury to his right shoulder girdle in service, which resulted in a right clavicle injury.  This injury likely cause damage to his right shoulder soft tissue and his cervical spine as he has had chronic problems with these areas.  It is known that major trauma such as is present when a fracture occurs causes adjacent regional damage thus it is reasonable to note that his right shoulder and neck were likely also injured when he fractured his clavicle.  Additionally, over the years he has likely had to compensate for his clavicle injury with use of this right shoulder, which also would cause this shoulder to develop arthritis and the impingement syndrome.  . . .  It is my opinion considering every possible sound medical etiology/principle, (to at least the 50 % level of probability considering any new signs and symptoms to elevate his MDC to the next higher level for muscle, nerve, and joint damage) that his current shoulder, and neck advanced degenerative changes are due to his experiences/trauma that the patient had during military service for the following reasons.  1.  He entered the service fit for duty without any doctor-diagnosed illnesses.  2.  He had an injury in the right shoulder neck region during service.  3.  His current symptoms are per the attached lay statements, which show chronicity of symptoms.  

Despite the reference to "attached lay statements," there are no lay statements or other documents attached to the doctor's statement.  The physician continues on in his statement to discount "an unsigned rating opinion from a non-physician in 2004."  The Veteran's claims file, however, contains no such rating opinion, and indeed no VA-generated documents dated in 2004.  None of the private medical records which are the only documents bearing a 2004 date could reasonably be viewed as an "unsigned rating opinion."  Similarly, we observe that the physician indicated he had reviewed "MRI findings of 2-3 cm size," although there is no indication whatsoever that the Veteran underwent an MRI with regard to his right shoulder, and no report of such a test is contained in his claims file.  It appears that the physician may have inadvertently copied from an unrelated report in discussing an MRI test result.  

In analyzing the facts of this case and applying the law to the facts, the Board concludes that the Veteran's currently-shown right acromioclavicular degenerative joint disease is not related to the right clavicle fracture which he sustained during service in any way.  Initially we observe that the fracture itself was at the midpoint of the clavicle, some distance from the shoulder and from the acromioclavicular joint.  Furthermore, we emphasize the absence of any complaints or findings involving the shoulder at the time of the fracture in 1966, at discharge from service, and again during the 1970 VA examination, all contemporaneous to the injury at issue and to the Veteran's period of service.  Each of these physician visits was focused upon the clavicle fracture and any associated pathology; however no associated pathology was identified during any of these clinical examinations.  Furthermore, X-ray studies were performed in 1966 and in 1970, and were interpreted as normal.  Additionally, we observe that the private medical records dated between 1998 and 2007 do not support the Veteran's assertion that he had continuous and progressive right shoulder symptomatology since service, as they tend to show that he did not complain of right shoulder problems at all for a period of nearly ten years.  

The Veteran's own credibility is drawn into question to a certain extent, as he reported to the 1970 VA examiner that he had been off duty for three months while the clavicle fracture healed.  Even the most cursory review of his service treatment records refutes this assertion.  He later reported to the 2009 VA examiner that he had worn a sling for six weeks after the fracture in service.  Again, review of his service treatment records refutes this assertion, as the contemporaneous treatment records show that he only wore the figure 8 bandage for two weeks.  The Board is cognizant of the vagaries of human memory, and would not find these discrepancies to be very significant, but for the fact that he apparently reported similar information to the private physician during a telephone call, which was not summarized in the report prepared by the physician.  Thus, it is impossible to know whether or how much exaggerated statements such as these played a part in the private physician's conclusion that the Veteran's in-service injury was so severe as to have caused degenerative joint disease and impingement syndrome nearly fifty years subsequent.  Thus, the private physician's conclusions were likely tainted by the Veteran's exaggerated medical history.

With regard to the Veteran's competence to present his own assertions that his current right shoulder complaints were related to or caused by the clavicle fracture, we observe that he is not shown to possess any particular medical expertise.  Generally, lay persons ostensibly untrained in medicine can provide personal accounts of symptomatology, but cannot provide evidence constituting a medical conclusion, such as an opinion as to the medical characteristics of symptoms or the etiology of a disease.  For the most part, medical testimony must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education.  As a lay person, the Veteran is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In evaluating the November 2010 private medical opinion, the Board notes the Veteran's exaggeration of his original injury.  We also note the inaccuracies in the report itself, to include a reference to a nonexistent 2004 rating opinion, and MRI results which are not of record and do not appear to pertain to the Veteran's particular disability in any event.  Thus, while we do not question the physician's competence or medical expertise, we do question his thoroughness and whether he undertook a truly careful and comprehensive review of the Veteran's particular case.  

To the contrary, the conclusions reached by the 2009 VA examiner were based upon review of the Veteran's service and available post-service treatment records, and a clinical examination, including X-ray testing.  The VA orthopedic examiner's conclusions are consistent with the evidence of record, and are expressed concisely and clearly, with apparent attention to detail, as he addressed the various medical theories underlying the Veteran's claim of entitlement to service connection and refuted each.

In this regard, we note that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999).  The Court held in Cox that 'the Board is entitled to assume the competence of a VA examiner.' Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent.  Id.  See also Sickels v. Shinseki, No. 2010-7140 (Fed. Cir. May 6, 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.

Furthermore, the Board is free to assess medical evidence and is not compelled to accept any particular physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise, such as the Veteran's exaggeration of the severity of his original injury is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects 'clinical data or other rationale to support his opinion.'  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  In this case, we find that the November 2010 private medical opinion is unsupported by clinical evidence that the Veteran's original injury was so severe as to cause degenerative joint disease and impingement syndrome nearly fifty years later.  We note that the physician ignored the contemporaneous X-ray evidence tending to show that the Veteran's shoulder architecture was normal at the time, and he does not point to alternative clinical evidence of severe soft tissue injury of the type and severity which could lead to future degenerative joint disease and impingement syndrome.  

Given these problems with the private medical opinion and the concomitant reliability of the VA opinion, the Board holds that the preponderance of the evidence is against the Veteran's claim for service connection for right shoulder acromioclavicular degenerative arthritis with impingement syndrome.  The disabilities at issue did not have their inception during service, and were not initially manifest within one year of service.  Furthermore, they are not shown to have been proximately caused by or otherwise related to the clavicle fracture that he did sustain during service.  Service connection is not warranted based on the facts of the case and may not be presumed under law.  The appeal is therefore denied.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and the benefit of the doubt rule does not apply. See 38 U.S.C.A. § 5107  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990). 


ORDER

Service connection for right shoulder acromioclavicular degenerative arthritis with impingement syndrome is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


